 DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnited States Steel Corporation and Eugene Golden-feld. Case 13-CA-18198September 24, 1982DECISION AND ORDERUpon a charge filed on November 7, 1978, byEugene Goldenfeld, herein called the ChargingParty, the General Counsel of the National LaborRelations Board, by the Regional Director forRegion 13, issued a complaint and notice of hearingon February 28, 1980, against United States SteelCorporation, herein called Respondent. The com-plaint alleges that Respondent had engaged in andwas engaging in unfair labor practices affectingcommerce within the meaning of Section 8(a)(3)and (1) of the National Labor Relations Act, asamended, by suspending the Charging Party be-cause he refused to cross a picket line and becausehe distributed leaflets urging other employees notto cross said picket line.Copies of the charge and the complaint andnotice of hearing were duly served on Respondentand the Charging Party. On March 10, 1980, Re-spondent filed an answer to the complaint denyingthe commission of any unfair labor practices.On July 29, 1980, Respondent, Charging Party,and counsel for the General Counsel filed with theBoard a motion to transfer proceedings to theBoard and a stipulation of facts, with certain exhib-its attached. The parties agreed that the stipulationand the exhibits constitute the entire record in thiscase and that no oral testimony or other exhibitsare necessary or desired to be introduced by any ofthe parties. The parties waived a hearing before anadministrative law judge and the issuance of a deci-sion and recommended order by an administrativelaw judge, and they moved that the case be trans-ferred directly to the Board for findings of fact,conclusions of law, and a Decision and Order.On October 1, 1980, the Board issued an ordergranting the motion, approving the stipulation, andtransferring the proceeding to the Board. Thereaf-ter, the General Counsel and Respondent filedbriefs.Upon the basis of the stipulation and the briefs,the Board makes the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent, a Delaware corporation, is engagedin the manufacture of steel and related products atits facility in Gary, Indiana, herein called the GaryWorks. In the operation of its business, Respondentannually purchases and receives from points locat-ed outside the State of Indiana materials and sup-264 NLRB No. 10plies valued in excess of $50,000. It is admitted, andwe find, that at all times material herein, Respond-ent is, and has been, an employer within the mean-ing of Section 2(2) of the Act, engaged in com-merce and in operations affecting commerce withinthe meaning of Section 2(6) and (7) of the Act. Ac-cordingly, we find that it will effectuate the poli-cies of the Act for the Board to assert jurisdictionherein.II. THE I.ABOR ORGANIZATIONS INVOI.VEDThe parties stipulated, and we find, that LocalUnion No. 1014 of the United Steelworkers ofAmerica, herein called Steelworkers, and Brother-hood of Railway and Airline Clerks, herein calledBRAC, are labor organizations within the meaningof Section 2(5) of the Act.111. THI ALI.EGED UNFAIR LABOR PRACTICESA. The Stipulated FactsAt all times material herein, Charging PartyEugene Goldenfeld was employed as a journeymanmotor inspector by Respondent at its Gary Worksfacility. Goldenfeld was a member of a bargainingunit represented by Steelworkers Local 1014 andcovered by a collective-bargaining agreement be-tween the Steelworkers and Respondent. Theagreement contains no-strike and grievance and ar-bitration provisions. the pertinent language ofwhich reads as follows:SECTION 4-RESPONSIBILITIES OFTHE PARTIES* * **In addition to the responsibilities that may beprovided elsewhere in this Agreement, the fol-lowing shall be observed:3. There shall be no strikes, work stoppages,or interruptions or impeding of work. No offi-cer or representative of the Union shall au-thorize, instigate, aid. or condone any such ac-tivities. No employee shall participate in anysuch activities.4. The applicable procedures of the Agree-ment will be followed for the settlement of allcomplaints or grievances.8. There shall be no lockouts.9. All complaints or grievances shall be con-sidered carefully and processed promptly in76 UNITED STATES STEEL CORPORATIONaccordance with the applicable procedures ofthis Agreement.* *SECTION 6-ADJUSTMENT OFCOMPLAINTS AND GRIEVANCESB. Definitions1. "Complaints" as used in this Agreementshall be interpreted to mean a request or com-plaint.2. "Grievance" as used in this Agreement islimited to a complaint of an employee whichinvolves the interpretation or application of, orcompliance with, the provisions of this Agree-ment.The contract then outlines a four-step complaintand grievance procedure, with appeal from thefourth step to arbitration. "Complaints" are proc-essed through the first two steps of the procedure,but only "grievances" may proceed beyond thesecond step.The Elgin, Joliet and Eastern Railroad, hereincalled EJE, maintains tracks, offices, and switchingfacilities at Respondent's Gary Works facility. OnSeptember 26, 1978,' members of BRAC employedby EJE set up picket lines at several of the en-trances to the Gary Works. The picket lines wereestablished to protest EJE's contributions to astrike insurance fund which was being used to sup-port the Norfolk and Western Railroad in resistinga strike by BRAC. There is no contention here thatthe BRAC picket lines at the Gary Works wereunlawful. 2Goldenfeld was scheduled to work the 7 a.m. to3 p.m. shift on September 26. When he arrived atwork that morning, Goldenfeld noticed the picket-ing and, after ascertaining its source, decided not tocross the lines and report for duty.3After Golden-feld telephoned his supervisor to inform him thathe would not work behind the BRAC picket lines,Goldenfeld called Jack Parton, president of Steel-workers Local 1014. Goldenfeld, who is an activeparticipant in union affairs, tried unsuccessfully topersuade Parton that the Steelworkers shouldhonor the BRAC picket lines and encourage itsmembers to do the same. Goldenfeld did not askI Unless other wise indicated. all subsequent dates refer to 1978.2 EJE and other railroads were denied Injunctive relief from the pick-eting.3 It is unclear from the record whether there were pickets at all en-trances In any event. Goldenfeld testified at the arbitration hearing inthis proceeding that. because of the picketing, he would not have go, e towork inside the plant, ceen if it would have been possible for him toenter the plant without actually crossilng a picket line.Parton for his interpretation of the no-strike clausein the collective-bargaining agreement.Later on the morning of September 26, Golden-feld prepared a leaflet concerning the picketing fordistribution to Respondent's employees. The leafletreads:Picket Lines mean: Don't Cross!VICTORY TO THE RAIL STRIKE!Union members at Gary Works were confront-ed Tuesday by picketing E J & E workers,members of the Brotherhood of Railway andAirline Clerks (BRAC). BRAC has been onstrike against the Norfolk and Western (N &W) railroad for 78 days and Tuesday's nation-wide picketing of over 70 rail lines was de-signed to force the N & W to the bargainingtable. At U.S. Steel Gary Works and SouthWorks (Chicago), United TransportationUnion (UTU) members on the "J" have beenhonoring the pickets, while scabbing foremenare trying to keep a few trains running.I will not cross these lines. Honoring a picketline is the most elementary duty of unionmembers. The hard fight to organize unions inthis country was victorious because workersrefused to cross each others' strike lines. Theylearned that a picket line is a battle line in theclass struggle and crossing that line sabotagesthe fight for the unrestricted right to strike.It is outrageous that while rail employees arerefusing to cross, our Steelworkers UnionLeadership has refused to instruct members tostay out and respect the lines. This scab policydivides the labor movement and strengthensthe companies. As a Steelworker honoring theBRAC lines, I call on our union to defend allworkers who may be victimized by the Com-pany for their act of solidarity with the strike.1978 is the year of the coal miners' strike.They learned from bitter experience the im-portance of honoring picket lines. Their strikeshowed that militant labor solidarity-masspicketing, honoring picket lines, refusing tohandle struck goods and equipment-can suc-cessfully defy no-strike restrictions and gov-ernment strikebreaking.Right now, the rail companies are getting anti-strike injunctions from the federal courts. Railworkers must not allow this government'sstrike-breaking attempt to intimidate them.Carry the strike through to victory! TheUSWA and the rest of the labor movementmust come to the aid of the BRAC strike with77 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhatever acts of militant labor solidarity thatare necessary to win the strike.VICTORY TO THE RAIL CLERKS!DOWN WITH GOVERNMENT STRIKE-BREAKING INJUNCTIONSPICKET LINES MEAN: DON'T CROSS!Gene Goldenfeld, Coke Plant----Septem-ber 26, 1978labor donatedGoldenfeld distributed this leaflet to Respond-ent's employees at the Gary Works on both Sep-tember 26 and 27. During the morning of Septem-ber 27, Goldenfeld again called a supervisor andreported off from work upon encountering BRACpickets at some entrances of the Gary Works plant.The supervisor informed Goldenfeld that he wassuspended for 3 days-September 27, 28, and 29.The suspension notice stated that the discipline wasassessed for violating plant rule 7, which provides:The following offenses may be cause for sus-pension preliminary to discharge ....7. Absence from duty without notice to, andpermission from, Superintendent or Foreman,except in case of sickness or cause beyond theemployee's control of a nature that preventshis giving notice.The BRAC picketing at the Gary Works endedon the evening of September 29. Goldenfeld re-turned to work on September 30, his suspensionperiod having been completed. On that day, how-ever, Respondent issued a second suspension toGoldenfeld, for a period of 35 days. This additionalsuspension resulted from Goldenfeld's distributionof the "Victory" leaflet described above, and thesuspension notice identified Goldenfeld's "offense"as engaging in "activities designed to encourageother employees to violate" the no-strike provi-sions of the contract.With the support of Local 1014, Goldenfeld filedand pursued grievances regarding his suspensions.Ultimately, the grievances were presented to an ar-bitrator. At the arbitration hearing, the Union con-tended that Goldenfeld was engaged in protectedconcerted activity when he honored the BRACpicket lines and distributed his leaflet, and, there-fore, Respondent's disciplining of him violated theNational Labor Relations Act. Respondent tookthe position that the broad no-strike clause of thecollective-bargaining agreement constituted awaiver by the Union of Goldenfeld's right toengage in sympathy strikes or to honor a picketline. The arbitrator denied the grievances, findingthat Goldenfeld's activity was not protected by theAct inasmuch as the collective-bargaining contractprohibited unit employees from engaging in sympa-thy strikes and from encouraging other employeesto do so. The arbitrator reasoned that since theparties agreed that the question of whether the no-strike clause covered sympathy strikes was an arbi-trable issue, it necessarily followed that sympathystrikes were encompassed within the contractualarbitration provision, and as such were covered bythe no-strike obligation.B. Contentions of the PartiesRespondent contends that the Board, pursuant tothe Spielberg doctrine,4should defer to the arbitra-tion award, since the parties have stipulated thatthe proceedings were "fair and regular," the partiesto the arbitration agreed to be bound by the arbi-ter's decision, and the arbitrator considered andruled on the statutory issue involved. Further, Re-spondent asserts that the arbitrator's finding is to-tally consistent with the purposes and policies ofthe Act.Nevertheless, in the event the Board declines todefer to the arbitration award, Respondent main-tains that its suspension of Goldenfeld did not vio-late the Act because he was not engaged in pro-tected concerted activity. Respondent argues thatGoldenfeld's activity was not protected since thecontractual no-strike clause effectively waived hisright to participate in sympathy strikes, and that hisactivity was not concerted inasmuch as he actedalone and on the basis of his personal beliefs aboutpicket lines.The General Counsel contends that deferral isunwarranted because the arbitrator's finding thatGoldenfeld's activity was unprotected is repugnantto the Act as it is in direct conflict with Board andcourt precedent on the issue of the applicability ofbroad no-strike clauses to sympathy strikes.On the merits, the General Counsel argues thatthe absence of any contractual language concern-ing sympathy strikes or evidence of bargaining his-tory supporting a waiver of the right to strike insympathy clearly shows that the obligations underthe no-strike clause do not extend to Goldenfeld'sactions taken in support of the picketing BRACmembers.C. Discussion and ConclusionsThere are, as the parties stipulated, no significantfactual issues to be resolved. The threshold legalissue to be decided is whether the arbitration4 Spielberg Manufaciuring Comnpany, 112 NLRB 1080 (1955)78 UNITED STATES STEEL CORPORA TIONaward satisfies the Spielberg standard for deferral.We conclude that it does not because we find thatthe award is clearly repugnant to the purposes andpolicies of the Act. It is well established that theBoard does not defer to an arbitration awardwhere it contravenes unfair labor practice princi-ples of the Act. Alfied M. Lewis, Inc., 229 NLRB757 (1977). The Board, however, "will not refuseto defer to an arbitrator's award simply because wewould have reached a different result." HawaiianHauling Service, Lid., 219 NLRB 765, 766 (1975);see, e.g., Lorain Division of Koehring Co., 234NLRB 1060 (1978). For the reasons set forthbelow, we find that the arbitrator's award in the in-stant case conflicts with Board law regarding con-tractual waivers of the right to strike. Accordingly,we refuse to defer to that award.The Board and the courts repeatedly have heldthat a waiver of the right to engage in sympathystrikes will not be inferred simply from a broad,general no-strike clause in a contract, but that sucha waiver must be clear and unmistakable.5Where,as here, the contractual no-strike language does notexpressly prohibit sympathy strikes, a waiver of theright to engage in such strikes may be establishedby bargaining history or other extrinsic evidenceshowing the parties' clear intent. The arbitrator inthis case found such extrinsic evidence merely fromthe willingness of the parties to litigate the strikewaiver issue under the arbitration provisions of thecollective-bargaining agreement. There is no legalbasis for this mode of analysis.A no-strike clause normally will be read to pro-hibit only those strikes which are over disputescovered by the contractual arbitration procedure.Under this principle, known as the doctrine of co-terminous application, the Board and the courtsconsistently have refused to find sympathy strikesto be encompassed in broad no-strike pledges onthe ground that the dispute which sparks the sym-pathy strike is not arbitrable under the sympathystrikers' contract with their employer.6The Boardutilized the coterminous application doctrine inGary-Hobart Water Corporation, 210 NLRB 742G(ary-Hobart H'a.,r (orporarion. 210 NI.RB 742 (1974). enfd 511 F.2d284 (7th Cir. 1975), cer denied 423 U.S. 925; Suburban Transit Corp.,218 NLRBi 1228 (1975): VI..RB. v. C K Smith & Co. Inc., 569 F2d162 (Ist Cir 1977); International Union of Operating Engineers. LocalUnion 18 (IDavi--AMK,, IncL 238 NLRB 652 (1978); Delaware Coca-ColaBottling Company. Inc'. * (;eneral reamnsers Local Union 326, 624 F.2d1182 (3d Cir 19810); \L R.B. v. Southern California Edison Company, 646F.2d 1352 (91h Cir. 1981)I It is ob. ious frolnl Ihc disenting opinion that Chairman Van deWater and Member Hunter disagree with this well-established Board andjudicial principle Accordlugl. Ithey erroneously begin their analysis ofthe arbitrator's award .ilh the assumption that. based solely on the broadno-strike language of the contract. the arbitrator had "at least a reason-able basis for fitiding that the right to refuse to cross a picket line hadbeen swaived" (On the conrlrars loard and judicial precedent hold that.without more. Ihlc arhtluatlr had no re;lsonable basis for finding a waiver(1974), to find that a broad no-strike clause similarto the one involved here only covered matterswhich were arbitrable under the contract, andtherefore did not ban sympathy strikers.In this case, the arbitrator distinguished Gary-Hobart on the ground that the employer there hadrefused to arbitrate the dispute, while here-ac-cording to the arbitrator-"the parties have agreedthat the dispute is arbitrable and they have therebyshowed their understanding that whatever protec-tion [Goldenfeld'sj conduct might otherwise havehad under the National Labor Relations Act waswaived for the life of the contract and its no-strikeclause."This process of logic is totally at odds with thetype of analysis required by the Board's prior deci-sions construing the breadth of no-strike provisions.It is nothing more than an exercise in circular rea-soning to determine, as the arbitrator did here, thatthe parties' willingness to arbitrate the issue ofwhether sympathy strikes are covered by the no-strike clause ineluctably leads to the conclusionthat the no-strike language was applicable to thesympathy strike in question because the issue wassubject to the arbitration clause.Thus, rather than undertaking the correct ap-proach of attempting to discern whether there wasany evidence indicating a waiver of the right toengage in sympathy strikes, the arbitrator focusedon the arbitrability of the scope of the no-strikeprovision. In this and in most cases involving as-serted sympathy strike waivers, the dispute as tothe meaning of the no-strike clause presents an ar-bitrable issue. That fact. however, does not auto-matically bring sympathy strikes within the ambitof such clauses. The arbitrator framed the questionpresented to him in such a manner as to make onlyone answer possible, and therefore did not, in fact,resolve the issue before him.It is thus apparent that the arbitrator did notapply the "clear and unmistakable waiver" test,and, contrary to the Board's clear holding that no-strike language is not sufficient, per se, to establisha waiver, he relied solely on such language as thebasis for finding a waiver.7Since we find the arbi-trator's mode of analysis unacceptable, we rejectthe result he reached by way of that invalid rea-soning. Accordingly, as the arbitrator's award isbased on a standard which conflicts with Boardlaw, the award is clearly repugnant to the policies7 Thus, in his dclision. the ,trhilrator tIlled that the no-strike clausewas "plainly worded and sv*ceepilg in scope," al thai the collective-bar-gaining agreement appeared "on Ie ttlrfacil and in straight-forward lan-guage" to prohibit C tldenfeld frl tii rlefusinig to w rk hec all.e of the pres-ence of a pic kct ine79 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand purposes of the Act and is not a proper basisfor deferral under Spielberg. 8Support for our refusal to defer here is found inthe recent decision of the U.S. Court of Appealsfor the Tenth Circuit in N.L.R.B. v. Gould, Inc.,Switchgear Division, 638 F.2d 159 (1980). There, inaffirming the Board's refusal to defer, the courtstated:The employees' statutory right to strike lies"at the core" of the Congressional scheme forpromoting collective bargaining. .... TheBoard need not defer to an arbitral decisionwhich is inconsistent with the policies underly-ing section 7, and which is thereby repugnantto the purposes and policies of the Act....In particular, where an arbitrator's awardclearly ignores a long line of Board and courtprecedent, the Board's refusal to defer to theaward under Spielberg is proper.... In thiscase, the arbitrator assumed that a general no-strike clause ipso facto effected a waiver of theright to engage in sympathy strikes, despite thelack of any extrinsic evidence to support thatconclusion. Under these circumstances, weconclude the Board properly refused to honorthe award as repugnant to the purposes andpolicies of the Act.9Likewise, the arbitration award in the instant casedoes not comport with our unfair labor practicedecisions, and therefore is not entitled to deference.Chairman Van de Water and Member Hunter, insubstance, if not in so many words, take the posi-tion that, as long as there exists some conceivablemode of analysis by which the arbitrator's awardcould be justified, they do not care what analysiswas, in fact, used by the arbitrator. Despite theirassertion that there is a "reasonable basis" for theaward here, our dissenting colleagues do not pointto anything which indicates that the arbitratorreached his conclusion by any means other thanthe circular reasoning discussed above. Instead,they focus entirely on the ultimate award in findingthe arbitrator's analysis acceptable. Contrary to ourdissenting colleagues' assertion, we are not refusingto defer because we would interpret the contractdifferently from the arbitrator. We refuse to deferbecause we know from the arbitrator's reasoningthat he applied the relevant legal precedent to thefacts presented to him in a manner that is repug-nant to the purposes and policies of the Act. By fo-cusing entirely on the ultimate award, the Chair-R8 he Union Fork aond Hloe Company, 241 NLRB 907 (1979), BreweryDelivery Employees Local Union 46 (Pori Distributing Corp.), 236 NLRB1175 (1978)9 Gould, Inc., supra at 167man and Member Hunter would find that the mereexistence of the award is sufficient reason to defer.Their protestations to the contrary notwithstand-ing, our colleagues' willingness to defer here indi-cates that they would defer to any arbitrationaward, provided that there is some abstract set ofcircumstances under which the Board could arriveat the same result. Unlike our dissenting colleagues,we cannot ignore the means employed in reachingan arbitration award. To do so would improperlyabdicate our statutory responsibility to uphold therights accorded employees by the Act. Indeed,were we to accept our colleagues' view that weshould defer to the award because there may orcould have been some tenable ground on which toreach the arbitrator's result, even where the groundactually used is plainly repugnant to the Act, wewould negate Spielberg itself. The Supreme Courthas held that employees' statutory rights are not tobe so subordinated to contractual arbitration proce-dures. Barrentine v. Arkansas-Best Freight System,Inc., 450 U.S. 728 (1981); Alexander v. Gardner-Denver Co., 415 U.S. 36 (1974). Although Barren-tine and Alexander involve statutory rights arisingunder the Fair Labor Standards Act and Title VIIof the Civil Rights Act of 1964, at the very leastthey stand for the proposition that the mere factthat a contractual issue has been resolved in arbi-tration does not end the inquiry into related statu-tory issues by the authority charged with enforce-ment of that statute.Turning to the merits, we perceive no expresscontractual language or evidence of bargaining his-tory to support a waiver of Goldenfeld's right toengage in sympathy strikes. The contract does notrefer to sympathy strikes, nor does it contain apicket line clause. There is no evidence that theparties ever discussed sympathy strikes during bar-gaining, and the parties' history of implementationof the grievance-arbitration provisions does notshow a waiver of the employees' right to strike insympathy. Similarly, we discern no waiver of Gol-denfeld's right to distribute leaflets regarding theBRAC picketing. The relevant contractual lan-guage prohibits only officers and representatives ofthe Union-not employees-from authorizing, insti-gating, aiding, or condoning strikes and work stop-pages. Goldenfeld was neither an officer nor a rep-resentative of the Union at the time he distributedhis leaflets. In any event, since the sympathy strikeis not encompassed by the contractual prohibitions,the leafletting concerning that strike also is notcovered. It is well settled that leaflets urging em-80 UNITI-It) STAIFES STEE[ CORP()RAT1IONployees to engage in protected activities are them-selves protected. nWe also find no merit in Respondent's argumentthat Goldenfeld was not engaged in concerted ac-tivity. Goldenfeld was acting in concert with theemployees he was seeking to have join him in hon-oring the picket lines when he refused to crossthose lines and when he distributed his leaflet insupport of the striking workers.In sum, we conclude that Goldenfeld was en-gaged in protected concerted activity when hehonored the BRAC picket lines and distributed hisleaflet, and that the no-strike provisions of the col-lective-bargaining agreement did not waive hisright to engage in those activities. II Accordingly,we find that Respondent's suspension of Golden-feld violated Section 8(a)(l) of the Act.Till, REMNEI)EYHaving found that Respondent has engaged inunfair labor practices within the meaning of Sec-tion 8(a)(1) of the Act. we shall order that it ceaseand desist therefrom, and take certain affirmativeaction designed to effectuate the policies of theAct.Accordingly, we shall order Respondent to makeEugene Goldenfeld whole for any loss of earningsor employment benefits that he may have sufferedas a result of Respondent's unlawful suspensions ofhim which were issued on September 27 and 30,1978. Backpay shall be computed with interestthereon in the manner prescribed in F. W. Wool-worth Company, 90 NLRB 289 (1950), and FloridaSteel Corporation, 231 NL.RB 651 (1977).12In addition, Respondent shall be ordered to ex-punge from its files any reference to said suspen-sions, and to notify Goldenfeld that this has beendone and that evidence of these unlawful suspen-sions will not be used as a basis for future disciplineagainst him. If Goldenfeld has been counseled orassessed with any other form of disciplinary actionas a result of having been unlawfully suspended,"' Dri, & A'rlvfit ,,fltftult l ritr.,'t 1,C., 221 Nl RB 309 (1975), enid544 F2d 321 (7til Cir 1["7h)v We likcv sic ricjkct R.ol'pndcli'- relaited conttenlion Ihat (Goldenfeldwas lnol engalil in protecred l is iIn, lla ituch as the collective-bargain-ig agreencilt d ai cd hiiis Iight It gOi IO the Board The contractual lan-guage relied oi k? R l lid. nt it sitpprrti of this assertion reads as fol-lows: "liil prosiliollr f thl -Xgrecicmtllnt coilinusle the sole procedurefor the preiessing :Illd setlemelt of any claim by an employee or theUnion of a viholanoll hb, the Company of this Agreement " It is well es-tablished thai the Board sill nlt apply the Spielberg deferral doctrine toissues invoilming ciplo.ce'.' access Io she Board's processes as protectedby Sec. 8a1)(4) tf' the Act .tinaionl .4siirailcs. Inc., 227 NLRB 1721(1977). Morco'. er, ithe , ;aivr l anguage in question clcarl) does ntit pur-port to coner statlutors' clainls. ol I) contractual oles.12 See, gcnerally. i Pi lnumhtilr & l.aloting Co. 138 NLRB 716 (1962).Member Jenkins ssoulld cormpile the interest due on backpay in accord-ance with his partial diststit ill O/lnptC M.eddical Corporation. 250 NL RI146 (19'80)Respondent shall restore him to the status he other-wise would have occupied.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,United States Steel Corporation, Gary, Indiana, itsofficers, agents, successors, and assigns, shall:I. Cease and desist from:(a) Suspending, or otherwise discriminatingagainst, employees because they engage in theirstatutory right to refuse to cross picket lines estab-lished by labor organizations other than their col-lective-bargaining representative.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2. Take the following affirmative action which isdesigned to effectuate the policies of the Act:(a) Make Eugene Goldenfeld whole for any lossof earnings or employment benefits he may havesuffered as a result of its discrimination against him,in the manner prescribed in the section of this De-cision entitled "The Remedy."(b) Expunge from its files any reference to thedisciplinary suspensions issued to Goldenfeld onSeptember 27 and 30, 1978, and notify him in vwrit-ing that this has been done and that evidence ofthese unlawful suspensions will not be used as abasis for future discipline against him.(c) Preserve and, upon request. make available tothe Board or its agents, for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(d) Post at its facility in Gary, Indiana, copies ofthe attached notice marked "Appendix."'" Copiesof said notice, on forms provided by the RegionalDirector for Region 13, after being duly signed byRespondent's authorized representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered,defaced, or covered by any other material.1:l II the cs-ent that this Order is enforced hb a Judgment of a UnitedStatcs Court of Appeals. the olrd, itn the notice reading "Posted byOrder of tht Nat, ial I L abr ReKlatiolns B, itrd" shall read "Po,ted Pursu-ant to a Jutidgmilt of Iltl Inlnlcd Stilacs C~ourt il' Appeals Enfiercing anOrder of the Naltiond I tabor R itioils Boardi DECISIONS OF NATIONAL LABOR RELATIONS BOARD(e) Notify the Regional Director for Region 9,within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.CHAIRMAN VAN DE WATER and MEMBERHUNTER, dissenting:Contrary to the majority decision, we woulddefer to the arbitration award upholding the sus-pensions of employee Eugene Goldenfeld.Respondent suspended Goldenfeld for refusing tocross a picket line at Respondent's plant establishedby employees of the Elgin, Joliet, and Eastern Rail-road, a subsidiary of Respondent, to support astrike of the Brotherhood of Railway and AirlineClerks against the Norfolk and Western Railroad.Respondent further suspended Goldenfeld for dis-tributing leaflets to Respondent's employees in sup-port of the picket line. Pursuant to the provisionsof the collective-bargaining agreement, the griev-ances over Goldenfeld's suspensions were heardbefore an arbitrator for the board of arbitration. Indue course, the arbitrator made his recommendedfindings and award which were approved by thechairman of the board of arbitrators.The collective-bargaining agreement betweenRespondent and the United Steelworkers of Amer-ica contains the following no-strike provision citedby the arbitrator:There shall be no strikes, work stoppages, orinterruption or impeding of work. No officeror representative of the Union shall authorize,instigate, aid, or condone any such activities.No employee shall participate in any such ac-tivities.The arbitrator found that "the contract appears toprohibit the conduct in which the Grievant was en-gaged when he refused to work because of thepresence of the picket line" and concluded that"since the Grievant's otherwise protected right toobserve the picket lines established on behalf of theNorfolk Western strikers was waived by his bar-gaining agent when it executed this Agreement,with its broad no strike and arbitration clauses, hisconduct was a work stoppage which breached Sec-tion 4 of the Agreement." Based in part on the lan-guage of the leaflet handed out by Goldenfeld, in-cluding, "Picket Lines Mean: Don't Cross!" the ar-bitrator found that Goldenfeld intended to inducefellow employees to honor the picket lines. Ac-cordingly, the arbitrator found that the leaflet wastantamount to an "impeding of work" in violationof the no-strike provision and concluded, "Theprotection which might otherwise be applicable tosuch activity under the National Labor RelationsAct was waived when the Union agreed to the nostrike provisions of the Agreement, and the Corn-pany was justified in disciplining him for his ac-tions."The majority declined to defer because in theirview the award "contravenes unfair labor practiceprinciples of the Act," because "the arbitrator'smode of analysis [is] unacceptable" and because theaward "does not comport with our unfair laborpractice decisions." The majority decision, in ouropinion, applies an improper deferral standardrather than the "clearly repugnant standard" ofSpielberg Manufacturing Company, 112 NLRB 1080(1955), which we would apply. See our dissents inProfessional Porter & Window Cleaning, Co., Divisionof Propoco, Inc., 263 NLRB 136 (1982).Although, as stated by the majority, the Boarddoes not infer that a general no-strike provisionwaives the right of employees to honor third-partypicket lines,14the question of waiver ultimatelyturns on the interpretation of the contract. Fromthe broad language of the no-strike provisionherein, the arbitrator had at least a reasonable basisfor finding that the right to refuse to cross a picketline had been waived. That the majority would in-terpret the contract differently from the arbitratoris not grounds under Spielberg for refusing to defer.Indeed, it is the arbitrator's interpretation that Re-spondent and the Union have bargained for andthat Goldenfeld, by filing a grievance, has request-ed.For the foregoing reasons, we would find thatthe arbitrator had an arguable basis for findingwaiver and, accordingly, that Goldenfeld's honor-ing the picket line was arguably unprotected. Simi-larly, Goldenfeld's leafletting to induce other em-ployees to honor the picket line was arguably un-protected. As the arbitrator's award is susceptibleto a permissible interpretation, it cannot, in ouropinion, be characterized as clearly repugnant tothe purposes and policies of the Act.'5According-ly, we would defer to the grievance arbitrationaward and dismiss the complaint in its entirety.14 A position with which we do not agree. See our dissent in StevensReady-Mix Concrete Corp., 263 NLRB 1280 (1982), and Member Hunter'sdissent in Consolidation Coal Company, 263 NLRB 1306 (1982). MemberHunter does not find the arbitrator's decision here clearly repugnant forthe reasons stated in his dissent in Stevens, supra.'a Contrary to the majority, we find that the arbitration award, whenexamined as a whole, gives a reasonable basis for the arbitrator's findingthat the no-strike provision was intended by the parties to prohibit em-ployees from honoring third-party picket lines. We would defer where, ashere, the award is subject to a permissible interpretation, because in ourview this is the standard established by Spielberg.82 UNITED STATES STEEL CORPORATIONAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT suspend, or otherwise dis-criminate against, employees because theyengage in their statutory right to refuse tocross picket lines established by labor organi-zations other than their collective-bargainingrepresentative.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of their rights guaranteed inSection 7 of the Act.WE WILL make Eugene Goldenfeld wholefor any loss of earnings or employment bene-fits which he may have suffered as a result ofthe disciplinary suspensions issued to him onSeptember 27 and 30, 1978, because he refusedto cross picket lines at our Gary Works facili-ty and distributed leaflets urging other em-ployees to honor said picket lines, togetherwith interest.WE WILL expunge from our files any refer-ence to the disciplinary suspensions of EugeneGoldenfeld issued on September 27 and 30,1978, and WE WILL notify him that this hasbeen done and that evidence of these unlawfulactions will not be used as a basis for futurediscipline against him.UNITED STATES STEEL CORPORATION83I